Exhibit 10.1
 
 
AMENDMENT NO. 1
TO LETTER AGREEMENT


This Amendment No. 1 to Letter Agreement (the “Amendment”) is effective as of
November 3, 2009, and amends that certain letter agreement dated June 2, 2009
(the “Agreement”), by and between iPass Inc., (“iPass”) and Foxhill Opportunity
Master Fund, L.P. and its affiliates listed in the signature blocks in the
Agreement (collectively “Foxhill”).  iPass and Foxhill together constitute the
“Parties.”  All capitalized terms not defined herein shall have the meaning
attributed to them in the Agreement.
 
Whereas, iPass has declared and paid a $20 million extraordinary cash dividend
to its stockholders in accordance with the terms of the Agreement;
 
Whereas, the Parties desire to amend the Agreement to modify the manner and
timing in which the Second Capital Reduction may be returned to stockholders;
 
Now, therefore, in accordance with procedures for amendment of the Agreement set
forth therein, and in consideration of the mutual promises and obligations
herein, the Parties hereby agree as follows:
 


 
Section 9 c. of the Agreement is deleted and replaced in its entirety as
follows:



 
“c.
following the payment of such dividend, the Board shall use its commercially
reasonable efforts to return an additional $20 million to the iPass stockholders
(the “Second Capital Reduction”). $10 million of the Second Capital Reduction
shall be in the form of an extraordinary cash dividend to be declared by the
Board and paid to stockholders prior to December 31, 2009.  The remaining $10
million of the Second Capital Reduction may be implemented through a stock
buyback program or other means to be determined by the Board. In the event that,
by March 31, 2011, iPass shall have purchased less than $10 million of iPass
stock through such buyback program or other means, then any remaining portion of
the Second Capital Reduction shall be returned to stockholders in the form of an
extraordinary cash dividend to be declared by the Board and paid to stockholders
by April 15, 2011.”

 


 
All other provisions of the Agreement remain unchanged and in full force and
effect.
 
The provisions of paragraphs 13 through 16 of the Agreement apply equally to
this Amendment.
 
 
 
In witness whereof, the Parties herein have caused this Amendment to be duly
executed as of the date written above.
 


 
iPass Inc.
 


 
/s/ Evan Kaplan
 
By:  Evan Kaplan
        Chief Executive Officer and President


 


 
Foxhill Opportunity Master Fund, L.P.
 
 
By:  Foxhill Opportunity Offshore Fund Ltd.
its general partner


 
By:  Foxhill Capital Partners LLC
its investment manager


 
By:           /s/ Neil
Weiner                                                                
 
Neil Weiner
Managing Member